USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ANDRES FERNANDEZ, DOC #:
. DATE FILED: 11/15/2019
Plaintiff
-against-
19 Civ. 8192 (AT)
DANNIEL S. LANDIS,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On November 1, 2019, Plaintiff moved to amend the complaint. ECF No 13. It is hereby
ORDERED that by November 22, 2019, Defendant shall respond to Plaintiff's motion and, if

Defendant opposes that motion, shall file a brief not to exceed 6 pages double-spaced setting out
arguments and authorities in support of his opposition.

SO ORDERED.

Dated: November 15, 2019
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
